Citation Nr: 0300184	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  98-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a psychiatric disorder. 

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
headaches as a residual of headtrauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1944 
to January 1946.  

This appeal to the Board of Veterans' Appeals (Board) 
arises from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In that determination, the RO denied the 
veteran's application to reopen claims of entitlement to 
service connection for a psychiatric condition and 
headaches because new and material evidence had not been 
submitted.  

In June 1999, the Board remanded this matter to the RO 
further development.  This appeal has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied the 
veteran's claim to reopen the claims of entitlement to 
service connection for a psychiatric condition and 
headaches based on the fact that new and material evidence 
had not been submitted.  The veteran was notified of the 
determination also in November 1994.  The veteran did not 
disagree with that rating decision.  

2.  The evidence submitted since the November 1994 rating 
decision with respect to the psychiatric disorder includes 
evidence which bears directly and substantially upon the 
specific matter of whether the veteran has a psychiatric 
disorder that was incurred in or aggravated by service.  

3.  The evidence submitted since the November 1994 rating 
decision, with respect to the claim for service connection 
for headaches includes evidence which has been previously 
submitted, which does not bear directly and substantially 
upon the specific matter of whether the veteran's 
headaches were incurred in during service or aggravated by 
service, which under consideration, was cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled was not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  

4.  The veteran does not have a psychiatric disorder that 
was incurred in, or aggravated by, her service.  


CONCLUSIONS OF LAW

1.  The November 1994 rating decision denying the claims 
of entitlement to service connection for a psychiatric 
disorder and headaches based on new and material evidence 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302 (2002).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 
(West Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  New and material evidence has not been received, and 
the claim of entitlement to service connection for 
headaches is not reopened.  38 U.S.C.A. § 5108 (West Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).  

4.  A psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service; and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support 
the claim, to provide necessary forms, and to assist the 
claimant in the development of evidence.  VA has 
promulgated regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  See 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The United States Court of Appeals for the 
Federal Circuit has ruled that the retroactive effective 
date provision of the Act applies only to the amendments 
to 38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The veteran filed formal claims 
for compensation or pension in October 1946 and July 1994.  
Once a formal claim has been filed, an informal claim may 
be accepted.  38 C.F.R. § 3.155(c) (2002).  In December 
1996, a statement in support of claim was received from 
the veteran which was accepted as the veteran's 
application to reopen claims for service connection for a 
psychiatric disorder and headaches.  Thus, there is no 
issue in this case as to provision of a form to apply for 
the benefits sought.

VA must notify the veteran of evidence and information 
necessary to substantiate her claims and, as to inform her 
which information and evidence, if any, she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran 
received a copy of the July 1997 rating action which 
denied her claims and which summarized the evidence of 
record.  The December 1997 statement of the case, and an 
August 2002 supplemental statement of the case, informed 
the veteran of the evidence of record and of the relevant 
regulations.  

In June 1999, the Board remanded this matter to the RO to 
obtain medical records identified by the veteran.  In 
March and August 2002, VA informed the veteran of its and 
the veteran's duties and responsibilities in the 
development of the claims.  Specifically, VA indicated 
that its responsibility is to make reasonable efforts to 
help the veteran obtain evidence necessary to support her 
claim to include obtaining such things medical records, 
employment records, or records from other Federal 
agencies.  VA noted that it had requested copies of the 
veteran's treatment records from the San Juan VA Medical 
Center.  The veteran was informed that she should submit 
new and material evidence including medical evidence 
showing that her nervous condition and headaches were 
incurred in or aggravated by service and to clarify the 
condition that she was claiming that was a residual of 
head trauma.  In a supplemental statement of the case 
dated in August 2002, VA reiterated its and the veteran's 
duties and obligations in obtaining evidence to support 
the veteran's claims in accordance with the VCAA and 
informed the veteran of the evidence necessary to 
substantiate her claims.  The veteran has been informed 
both what kind of evidence was needed and who was 
responsible for getting it.  Furthermore, all evidence of 
which VA has any notice is of record, so any failure to 
inform the veteran of whose responsibility it is to 
produce evidence is, at worst, harmless error.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this 
case, the veteran has identified VA treatment records as 
pertinent to her claims.  Those reports are of record.  
Under prior law, VA had no duty to assist the veteran to 
develop evidence in support of her claims until the 
previously disallowed claims were reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  More assistance has 
been provided in this case than is required.  The 
requirement to notify the veteran of VA failure to obtain 
evidence is moot.  38 C.F.R. § 3.159(e) (2002).  In 
addition, the veteran has not asserted that any additional 
development is required, and it does not appear that there 
is any identified relevant evidence which has not been 
obtained.  To the extent that the Board has reopened the 
claim for a psychiatric disorder, the veteran has not been 
afforded a VA examination.  However, the Board finds that 
the evidence, discussed infra, warrants the conclusion 
that further development for an examination and/or an 
etiological opinion is not necessary to decide the claim.  
Specifically, the evidence includes, but is not limited 
to: service medical records which show a complete lack of 
treatment for, or a diagnosis of, a psychiatric disorder, 
a psychiatric disorder is not shown until 2000, about 54 
years after separation from service; and there is no 
competent opinion of record which links a psychiatric 
disorder to the veteran's service.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4).  Thus, the 
Board sees no areas in which further development may be 
fruitful.  The RO has notified the veteran of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  


II.  New and Material

This matter involves an attempt to reopen previously 
denied claims; therefore, the laws and regulations 
pertaining to finality and reopening of claims are 
pertinent to the appeal.  If a notice of disagreement is 
not filed within one year of the date of mailing of the 
notification of the RO's denial of the appellant's claim, 
the denial is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  

Entitlement to service connection for a nervous condition 
was denied in a May 1947 rating action of which the 
veteran was notified in May 1947.  She did not disagree 
with that decision.  In a May 1951 rating action, the RO 
denied service connection for a nervous condition and 
headaches and notified the veteran of its determination 
that same month.  The veteran did not disagree.  In July 
1955, the RO again denied the veteran's claim for service 
connection for a nervous condition and notified her of its 
determination in August 1955.  The veteran did not 
disagree with that decision.  Thus, those decisions are 
final.  See 38 U.S.C.A. § 7105(c).  

In July 1994, the veteran filed an application to reopen 
her claims for service connection for a nervous condition 
and headaches as secondary to headtrauma.  The RO 
considered the evidence then of record and denied the 
claims in November 1994.  She was notified of the decision 
and of her appellate rights by letter dated November 28, 
1994.  The veteran did not disagree with that decision 
within a year.  Therefore, the decision is final.  See 
38 U.S.C.A. § 7105(c). 

The veteran's claim may only be reopened if she submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  
VA must review all of the evidence submitted since the 
last final disallowance in order to determine whether the 
claim may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed 
for claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed 
a claim to reopen for service connection for a nervous 
condition and headaches in December 1996.  Therefore, the 
claim is governed by the previous version of 38 C.F.R. 
§ 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

Psychiatric Disorder

The evidence that the RO considered at the time of the 
November 1994 rating action consisted of the veteran's 
service medical records, which were negative for 
complaints findings, or diagnoses pertaining to a 
psychiatric disorder.  Also included were records of 
treatment at private facilities in 1951, 1954, and 1958 
and at a VA facility in 1961 which show that the veteran 
was seen for disorders unrelated to a psychiatric 
disorder.  The evidence also consisted of a statement 
dated in June 1988 from L.H and a photograph of three 
persons (who are identified as the veteran and two fellow 
service persons).  L.H. indicated that she served with the 
veteran, that she worked in the Medical Corp, that she 
knew the veteran, that the veteran was a nervous, 
maladjusted person who near the end of her time in the 
service showed signs of depression and ran away from 
people, and that the veteran was hospitalized for a short 
period in the dispensary.  

In November 1994, the RO denied reopening the veteran's 
claim on the basis that the evidence submitted did not 
include any findings regarding a diagnosis and/or 
treatment for a neuropsychiatric condition, and that the 
evidence was cumulative.  

Evidence received subsequent to the November 1994 rating 
action consists of VA outpatient treatment, hospital and 
examination reports, dated between 1994 to 2002.  These 
reports show that the veteran was seen for complaints of 
depression and anxiety in October and November 2000, and 
that she was diagnosed as having dementia in January 2002.  
The reports note that she had an adjustment disorder with 
depressed mood secondary to physical limitations.  With 
regard to her physical limitations, the submitted evidence 
shows that the veteran's diagnoses include arthritis, 
coronary artery disease, right eye visual problems, 
diverticulosis, status post CVA (cardiovascular accident) 
and right hemiparesis.  The Board further notes that 
service connection is not currently in effect for any 
disabilities.  This evidence is new in that it was not 
before the RO at the time of prior final rating action.  
It is material in that it the shows findings and diagnoses 
of a current psychiatric disorder.  Thus, the evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim. 
 
Headaches

The evidence that the RO considered at the time of the 
November 1994 rating action consisted of the veteran's 
service medical records, which were negative for 
complaints findings, or diagnoses pertaining to headaches, 
a head injury, or residuals of a head injury; records of 
treatment at private facilities dated in 1951, 1954, and 
1958 and a VA facility in 1961 reflecting treatment for 
disorders unrelated to a headaches.  

In November 1994, the RO denied the veteran's application 
to reopen the claim of entitlement to service connection 
for headaches on the basis that no evidence had not been 
submitted to support the veteran's claim.  

Evidence submitted subsequent to the November 1994 rating 
action includes duplicate copies of the veteran's service 
medical records and VA medial records, dated between 1994 
and 2002.  

The VA medical records reflect that the veteran was seen 
for a number of ailments and disorders.  Two reports dated 
in March 1999 show that she denied having incurred any 
head injuries.  However, she complained of headaches, 
and/or blurred speech, and right-sided hemiparesis in June 
1995, August 1999 and at a VA examination in April 2000.  
At the conclusion of an examination, the veteran was 
diagnosed as having status post left upper extremity deep 
vein thrombosis, status post acute ischemic changes left 
parietooccipital lobe and old ischemic changes left 
posterior.  Entries dated in February and October 2000 
reflect that the veteran had an acute cerebrovascular 
accident.  

While the VA medical records are new in that they were not 
of record at the time of the prior rating action, they are 
not material.  These records reflect that the veteran was 
seen for headaches; however, they do not bear directly or 
substantially on the issue of whether the veteran's 
headaches are in any measure related to service.  
Specifically, none of the submitted evidence contains 
competent evidence showing that the veteran currently has 
headaches that are related to her service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against finding that new and material evidence has been 
presented to reopen the claim.  In the lack of such 
evidence, the claim must be denied.  


III.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain diseases, including psychoses, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims that she developed a psychiatric 
disability as a result of service.  Specifically, she 
maintains that she was treated for nervous problems during 
service.  

Service medical records, including a separation 
examination report, dated in January 1946, are negative 
for complaints, findings, or diagnoses pertaining to a 
psychiatric disorder. 

Post-service medical records reflect that the veteran was 
treated at a private facility in 1951, 1954, and 1958, and 
at a VA facility in 1961.  However, none of the treatment 
was for a psychiatric disability, and the veteran did not 
voice any psychiatric complaints or concerns at those 
times.  

In support of her claim, the veteran submitted statements 
from two fellow service persons.  In a statement, dated in 
June 1988, L.H., indicated that she worked in the Medical 
Corp, that she knew the veteran, that the veteran was a 
nervous, maladjusted person near the end of her time in 
the service, that she showed signs of depression, ran away 
from people, and was hospitalized for a short period in 
the dispensary.  In a November 1996 statement, B.S. 
indicated that she served with the veteran and witnessed 
her have a nervous crisis, weep, and demonstrate fear of 
people.  It was noted that the veteran was hospitalized 
during service for observation.  

VA medical records reflect that the veteran was first seen 
for depression and anxiety in October 2000.  At that time, 
the veteran reported that she felt nervous and depressed 
because of physical limitations since having a 
cerebrovascular accident, which had been eight months ago.  
The assessment was adjustment disorder with depression 
secondary to physical limitation.  In November 2000, the 
veteran complained of depression.  In January 2002, the 
veteran was found to have dementia while being 
hospitalized for an unrelated disorder.  

The Board finds that the claim must be denied.  The first 
evidence of a psychiatric disorder is found in VA 
outpatient treatment reports, dated in 2000.  These 
reports come approximately 54 years after separation from 
service, and this lengthy period without treatment weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence associating a current psychiatric disorder to the 
veteran's service, nor is there competent evidence showing 
that the veteran had a psychosis that was manifest to a 
compensable degree within one year of separation from 
service.  As noted above, a VA examiner determined that 
the veteran's adjustment disorder with depression was 
secondary to her physical ailments.  As to the dementia, 
there is no opinion of record as to the etiology of this 
disorder.  In the absence of competent medical evidence 
relating a current psychiatric disorder to service, 
service connection is not warranted.  

The Board has considered the veteran's representations and 
the lay statements regarding the symptoms that she 
experienced during service.  The veteran and her witnesses 
are competent to attest to the symptoms that the veteran 
experienced during service.  In that they have not 
identified themselves as having medical training, their 
testimony cannot be accepted for the proposition that the 
veteran's psychiatric disability is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Board recognizes that L.H. indicated that she worked 
in the Medical Corp; however, she did not state her 
military occupational specialty.   

Having reviewed the medical evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a 
psychiatric disorder.  Because the evidence is not evenly 
balanced, the rule affording the veteran the benefit of 
the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 


ORDER

New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  To this extent only, the appeal is 
granted.  

As new and material evidence has not been presented to 
reopen a claim of service connection for headaches, the 
appeal as to that issue is denied.  

Service connection for a psychiatric disorder is denied.  


		
	T. STEPHEN ECKERMAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. N
o. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

